 



Exhibit 10.2
USG CORPORATION
RESTRICTED STOCK UNITS AGREEMENT
DATE OF GRANT: MARCH 23, 2007
          WHEREAS,                                          (the “Grantee”) is
an employee of USG Corporation, a Delaware corporation (the “Company”) or a
Subsidiary;
          WHEREAS, the Board of Directors of the Company (the “Board”) has
granted to the Grantee, effective as of March 23, 2007 (the “Date of Grant”),
                                         Restricted Stock Units (as defined in
the Plan) (the “RSUs”) pursuant to the Company’s Long-Term Incentive Plan, as
amended (the “Plan”), subject to the terms and conditions of the Plan and the
terms and conditions hereinafter set forth; and
          WHEREAS, the execution of a Restricted Stock Units Agreement
substantially in the form hereof to evidence the RSUs has been authorized by a
resolution of the Board.

    NOW, THEREFORE, the Company and the Grantee agree as follows:   1.   Payment
of RSUs. The RSUs covered by this Agreement shall become payable to the Grantee
if they become nonforfeitable in accordance with Section 2, Section 3, or
Section 4 hereof.   2.   Vesting of RSUs. Subject to the terms and conditions of
Sections 3, 4 and 5 hereof, the Grantee’s right to receive the Common Shares
subject to the RSUs shall become nonforfeitable to the extent of twenty-five
percent (25%) of the total number of RSUs on each of the first four
anniversaries of the Date of Grant (each, a “Vesting Date”) if the Grantee
remains continuously employed until such time.   3.   Effect of Change in
Control. In the event of a Change in Control prior to the RSUs becoming
nonforfeitable as provided in Section 2 above, the RSUs covered by this
Agreement shall become nonforfeitable.   4.   Effect of Termination Due to
Death, Disability, Retirement. Notwithstanding Section 2 above, if the Grantee
should die or become permanently and totally disabled while in the employ of the
Company or any Subsidiary, or the Optionee should Retire (as hereinafter
defined) (“Retirement”), the RSUs covered by this Agreement shall immediately
become nonforfeitable. The Grantee shall be considered to have become
permanently and totally disabled if the Grantee has suffered a total disability
within the meaning of the Company’s Long Term Disability Plan for Salaried
Employees. “Retire” shall mean the Optionee’s retirement under a retirement plan
(including, without limitation, any supplemental retirement plan) of the Company
or any Subsidiary, or the Optionee’s retirement from employment with the Company
or any Subsidiary after

 



--------------------------------------------------------------------------------



 



    completing at least three years of continuous service with the Company or
any Subsidiary and attaining the age of 62.   5.   Other Employment
Terminations. In the event that the Grantee’s employment shall terminate in a
manner other than any specified in Section 4 hereof, the Grantee shall forfeit
any RSUs that have not become nonforfeitable by such Grantee at the time of such
termination.   6.   Form and Time of Payment of RSUs. Except as otherwise
provided for in Section 9, payment for the RSUs shall be made in form of the
Common Shares at the time they become nonforfeitable in accordance with
Section 2, Section 3 or Section 4 hereof. To the extent that the Company is
required to withhold federal, state, local or foreign taxes in connection with
the delivery of Common Shares to the Grantee or any other person under this
Agreement, the number of Common Shares to be delivered to the Grantee or such
other person shall be reduced (based on the Market Value per Share as of the
date the RSUs become payable) to provide for the taxes required to be withheld,
with any fractional shares that would otherwise be delivered being rounded up to
the next nearest whole share. The Board (or a committee of the Board) may, at
its discretion, adopt any alternative method of providing for taxes to be
withheld.   7.   Payment of Dividend Equivalents. From and after the Date of
Grant and until the earlier of (a) the time when the RSUs become nonforfeitable
and payable in accordance with Section 2, Section 3 or Section 4 hereof or
(b) the time when the Grantee’s right to receive Common Shares upon payment of
RSUs is forfeited in accordance with Section 5 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Shares generally, the
Grantee shall be entitled to a number of additional whole RSUs determined by
dividing (i) the product of (A) the dollar amount of the cash dividend paid per
Common Share on such date and (B) the total number of RSUs (including dividend
equivalents paid thereon) previously credited to the Grantee as of such date, by
(ii) the Market Value per Share on such date. Such dividend equivalents (if any)
shall be subject to the same terms and conditions and shall be settled or
forfeited in the same manner and at the same time as the RSUs to which the
dividend equivalents were credited.   8.   RSUs Nontransferable. Neither the
RSUs granted hereby nor any interest therein or in the Common Shares related
thereto shall be transferable other than by will or the laws of descent and
distribution prior to payment.   9.   Adjustments. In the event of any change in
the aggregate number of outstanding Common Shares by reason of (a) any stock
dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, or
(b) any Change in Control, merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization or partial or complete liquidation, or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing, then the Board (or a committee of the Board) shall adjust the
number of RSUs then held by the Grantee in such manner as to prevent dilution or
enlargement of the rights of the Grantee that otherwise would result from such
event. Moreover, in the event of any such transaction

- 2 -



--------------------------------------------------------------------------------



 



    or event, the Board (or a committee of the Board), in its discretion, may
provide in substitution for any or all of the Grantee’s rights under this
Agreement such alternative consideration as it may determine to be equitable in
the circumstances.   10.   Compliance with Section 409A of the Code. To the
extent applicable, it is intended that this Agreement and the Plan comply with
the provisions of Section 409A of the Code, so that the income inclusion
provisions of Section 409A(a)(1) do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Grantee). In particular, to the extent that the RSUs become
nonforfeitable pursuant to Section 3 or Section 4 and the event causing the RSUs
to become nonforfeitable is the Grantee’s Retirement or an event that does not
constitute a permitted distribution event under Section 409A(a)(2) of the Code,
then notwithstanding anything to the contrary in Section 6 above, issuance of
the Common Shares underlying the RSUs will be made, to the extent necessary to
comply with the provisions of Section 409A of the Code, to the Grantee on the
earlier of (a) the Grantee’s “separation from service” with the Company
(determined in accordance with Section 409A); provided, however, that if the
Grantee is a “specified employee” (within the meaning of Section 409A), the
Grantee’s date of issuance of the Common Shares underlying the RSUs shall be the
date that is six months after the date of the Grantee’s separation of service
with the Company, (b) an applicable Vesting Date, or (c) the Grantee’s death.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section by
the U.S. Department of the Treasury or the Internal Revenue Service.   11.  
Continuous Employment. For purposes of this Agreement, the continuous employment
of the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee shall not be deemed to have ceased to be an
employee of the Company or Subsidiary, by reason of the (a) transfer of the
Grantee’s employment among the Company and its Subsidiaries or (b) an approved
leave of absence.   12.   No Employment Contract. The grant of the RSUs to the
Grantee is a voluntary, discretionary award being made on a one-time basis and
it does not constitute a commitment to make any future awards. The grant of the
RSUs and any payments made hereunder will not be considered salary or other
compensation for purposes of any severance pay or similar allowance, except as
otherwise required by law. Nothing in this Agreement will give the Grantee any
right to continue employment with the Company or any Subsidiary, as the case may
be, or interfere in any way with the right of the Company or a Subsidiary to
terminate the employment of the Grantee.   13.   Information. Information about
the Grantee and the Grantee’s participation in the Plan may be collected,
recorded and held, used and disclosed for any purpose related to the
administration of the Plan. The Grantee understands that such processing of this

- 3 -



--------------------------------------------------------------------------------



 



    information may need to be carried out by the Company and its Subsidiaries
and by third party administrators whether such persons are located within the
Grantee’s country or elsewhere, including the United States of America. The
Grantee consents to the processing of information relating to the Grantee and
the Grantee’s participation in the Plan in any one or more of the ways referred
to above.   14.   Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. All terms used herein
with initial capital letters and not otherwise defined herein that are defined
in the Plan shall have the meanings assigned to them in the Plan. The Board (or
a committee of the Board) acting pursuant to the Plan, as constituted from time
to time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the RSUs.  
15.   Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.   16.  
Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.   17.   Successors and Assigns. Without limiting
Section 8 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.

- 4 -



--------------------------------------------------------------------------------



 



18.   Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.

          Executed in the name and on behalf of the Company at Chicago, Illinois
as of the 23rd day of March, 2007.

     
 
  USG CORPORATION
 
   
 
   

          The undersigned Grantee hereby accepts the award of RSUs evidenced by
this Restricted Stock Units Agreement on the terms and conditions set forth
herein and in the Plan.

                 
Dated:
               
 
               
 
          [GRANTEE NAME]    

- 5 -